935 F.2d 1287Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Leonard Archie SMITH, Gary Slezak, Leonard Crosby,John Hearn, Richard Valenti, Gene Dawkins, RonaldE. Wilson, Michael Linder, Franklin J.Loftis, Petitioners.
No. 91-8021.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 19, 1991.

On Petition for Writ of Mandamus.
Leonard Archie Smith, Gary Slezak, Leonard Crosby, John Hearn, Richard Valenti, Gene Dawkins, Ronald E. Wilson, Michael Linder, Franklin J. Loftis, petitioners pro se.
DISMISSED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
A group of South Carolina prisoners has applied to this Court for a writ of mandamus directing the district court to hold a hearing on certain motions filed by the plaintiff class in a class action concerning prison conditions in South Carolina.  Plyler v. Leeke, CA-82-876-2 (D.S.C.).  The petitioners claim that the defendants in the class action are violating the terms of the consent decree by double-celling inmates and that the attorney representing the class is not taking appropriate action to prevent this from happening.


2
The district court held a hearing on April 18, 1991, focusing on the overcrowding concerns of the plaintiff class and established a plan to receive information on how best to insure continued progress toward achieving the goals of the class action consent decree.  The plan calls for input from counsel for the class.  Counsel has been actively representing the class and most recently filed a motion and memorandum on April 11, 1991.  Therefore, we find that the district court's action has mooted petitioners' request for this Court to issue a writ of mandamus.


3
Accordingly, although leave to proceed in forma pauperis is granted, the petition for writ of mandamus is denied as being moot, and this action is dismissed.


4
DISMISSED.